Compass




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     January 15, 2015

                                   No. 04-14-00874-CV

                        Juan Alberto CASTILLO and Ana L. Perez,
                                       Appellants

                                             v.

                                    COMPASS BANK,
                                       Appellee

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2014-CVD-000024-L2
                          Honorable Jesus Garza, Judge Presiding


                                      ORDER
       The court reporter’s notification of late record is GRANTED. The reporter’s record is
due on February 6, 2015.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court